Citation Nr: 1210040	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 04-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from March 2, 2004 to September 5, 2005.

2. Entitlement to an evaluation in excess of 70 percent for PTSD from November 1, 2005 to September 27, 2009.

3. Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction from May 18, 2001 to October 6, 2011.

4. Entitlement to an evaluation in excess of 40 percent for type II diabetes mellitus with erectile dysfunction from October 7, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The February 2002 rating decision granted service connection for type II diabetes mellitus and assigned an initial 20 percent evaluation effective May 18, 2001. The July 2003 rating decision granted service connection for PTSD and assigned an initial 10 percent evaluation effective May 1, 2003. The Veteran appealed the assigned ratings.

In a February 2010 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran was entitled to an earlier effective date for his 100 percent rating for a period of hospitalization in September 2005. In an August 2010 Informal Hearing Presentation, the Veteran's representative challenged the effective date for the initial grant of service connection for PTSD, arguing that it should have been May 1, 2003. However, the Veteran did not submit a notice of disagreement (NOD) appealing the effective date; therefore, the issue is not on appeal. If the Veteran wishes to pursue such relief, he should contact the RO. 

During the pendency of the appeal, a December 2011 rating decision increased the Veteran's initial evaluation for PTSD from 10 percent to 70 percent, effective March 2, 2004; assigned a 100 percent evaluation from September 6, 2005 to October 31, 2005 for a period of hospitalization over 21 days; assigned an increased evaluation of 70 percent from November 1, 2005; and assigned an increased evaluation of 100 percent evaluation from September 28, 2009. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App.35 (1993). Therefore, the assignment of 70 percent evaluations from March 2, 2004 to September 5, 2005 and from November 1, 2005 to September 27, 2009 remain on appeal.

The December 2011 rating decision also increased the Veteran's initial evaluation of type II diabetes mellitus from 20 percent to 40 percent, effective October 7, 2011. Pursuant to AB, supra, the claim remains on appeal.

Additionally, in the December 2011 rating decision, the RO/Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the right upper (major) extremity and assigned a 30 percent evaluation, effective October 7, 2011; granted service connection for peripheral neuropathy of the left upper (minor) extremity and assigned a 20 percent evaluation, effective October 7, 2011; granted service connection for peripheral neuropathy of the left and right lower extremities and granted separate 20 percent evaluations for each extremity, effective October 7, 2011.

The actions constituted full grants of the benefits sought, and the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record, but has not yet been adjudicated by the RO. The record has suggested that the Veteran may be unemployable due to his PTSD. Therefore, the issue of entitlement to TDIU is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. From March 2, 2004 to September 5, 2005, the Veteran did not experience total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

2. From November 1, 2005 to September 27, 2009, the Veteran did not experience total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

3. From May 18, 2001 to October 6, 2011, the Veteran's diabetes mellitus did not require insulin, restricted diet, and regulation of activities.

4. From October 7, 2011, the Veteran's diabetes mellitus did not require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for PTSD are not met for the period from March 2, 2004 to September 5, 2005. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for a disability rating in excess of 70 percent for PTSD are not met for the period from November 1, 2005 to September 27, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

3. The criteria for an evaluation in excess of 20 percent for diabetes are not met for the period from May 18, 2001 to October 6, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  

4. The criteria for an evaluation greater than 20 percent for diabetes are not met for the period since October 7, 2011 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in December 2001, May 2003, August 2006, and November 2007, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. The August 2006 and November 2007 letters notified the Veteran of how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA PTSD examinations in May 2003 and September 2009, VA diabetes mellitus examinations in October 2001, September 2005, and October 2011.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

March 2, 2004 to September 5, 2005

A March 2004 VA treatment record revealed a diagnosis of PTSD and a GAF score of 50.

During March 2004 VA treatment, the Veteran spoke with a very soft voice and was described as "pleasant." His appearance was neat and clean. The authoring therapist noted the Veteran was anxious initially, but revealed humor late in the session. The Veteran denied active suicidal thoughts. He reported panic attacks which lasted from 5 to 30 seconds.

In an April 2004 VA treatment note, the Veteran reported he ran out of his medication three to four weeks previously  and began feeling poorly. He noted more anxiety and less sleep, but he used beer as a sleep aid and to "soothe his nerves." He indicated that he had ongoing nightmares, disrupted sleep, feelings of panic, and flashbacks. He also reported that he needed isolation. His appearance was neat and clean. Mental status examination revealed relaxed, open behavior and psychomotor activity. Speech was characterized at a regular rate and rhythm. The Veteran's mood was euthymic and his affective expression was congruent with his mood. Stream and content of thought were logical and relevant. Concentration was good and the Veteran was a good historian. He was oriented to time, person, and place. Impulse control and judgment were fair and insight was good. The diagnosis was PTSD and a GAF score of 50 was assigned. 

During May 2004 VA treatment, the Veteran reported he felt "terrible" and very depressed after he learned that his nonservice-connected bladder cancer returned two to three weeks previously. He complained of a pronounced loss of appetite, "hot flashes," and increased anxiety. He acknowledged increased impairment of his short-term memory, anhedonia, and loss of energy. He found it difficult to begin activities to occupy his time. He also noted that he isolated himself from others. The Veteran reported that he used new medication for two weeks and he experienced less irritability, but he continued to have nightmares and interrupted sleep. The authoring therapist noted the Veteran was dysphoric and felt hopeless. The Veteran stated, "I wouldn't care if I died right now." He indicated that if he were to commit  suicide, he would stop taking all of his medications, but he felt it was "the coward's way out" and denied suicidal intent. He noted that he was unable to say that he would not have intent in the future. The therapist noted the Veteran was depressed, but opined that he was not a danger to himself or others.

The Veteran submitted a Vet Center psychological evaluation report in May 2004. In the report, the Veteran acknowledged symptoms of daily survivor's guilt, intrusive thoughts, recurring weekly nightmares, chronic depression, and periodic panic attacks when pressured. The authoring readjustment therapist noted the Veteran's current symptoms appeared to be moderate in severity. On mental status examination, the Veteran was dressed in casual, untidy clothing. Speech and conversation were slowed, but coherent and relevant. His mood was acutely depressed with irritability. There was no evidence of hallucinations or delusional thought processes. The Veteran denied suicidal or homicidal plan or intent. Short- and long-term memory appeared intact. The Veteran reported he worked as a mechanic for 27 years before he retired in 1998. He acknowledged interpersonal relationship problems with co-workers and supervisors during the last 11 years of his employment. He was also employed with a cemetery until March 2003.

During May 2004 VA treatment, the Veteran complained of ongoing depression and PTSD symptoms, which he related to the Iraq war and a string of heavy thunderstorms and rain. He acknowledged anhedonia and reported he did not get out much and he did not do much at home. He indicated that he enjoyed fishing and trap shooting. He reported he preferred to fish alone, but he socialized with other members of his trap shooting team. 

In another May 2004 VA treatment note, the Veteran reported he was not feeling well due to many triggers. He was fairly new to the area and isolated himself, but he began attending a PTSD group and made a few friends in the group. He indicated that he only felt well after group therapy, which was one day per week. He acknowledged high anxiety and panic, no motivation and anhedonia, and flashbacks. He reported his sleep was okay and he woke twice per night with nightmares, but he was able to fall back asleep. The Veteran's appearance was neat and clean. His behavior and psychomotor activity appeared relaxed and open, and he spoke with a normal rate and rhythm. His thought process and content were logical, relevant, and appropriate. He was a good historian with good concentration. He was oriented to person, place, and time. He demonstrated poor impulse control with triggers, and he exhibited good judgment and growing insight.

During June 2004 VA treatment, the Veteran reported his mood changed from day to day. He indicated that he slept fairly well on some nights and poorly other nights. He did not remember his dreams, but woke with wet, sweat soaked sheets and disheveled bed linens. He was unsure whether his bad days followed nights of poor sleep. He indicated that he did not become angry on his medication. He also reported that he was undergoing chemotherapy for recurrent bladder cancer and he thought the chemotherapy made him feel worse. The Veteran was neat and clean in appearance and maintained fair eye contact. Mental status examination revealed closed and quiet behavior and psychomotor activity. He spoke with a regular rate and rhythm and his mood was mildly dysthymic. Affective expression was blunted and he demonstrated intact and logical stream of thought and content. The examiner noted that the Veteran was a fair historian, but that the Veteran did not relate much during therapy. His concentration was good and he was oriented to person, time, and place. Impulse control, judgment, and insight were good. A GAF score of 55 was assigned. 

In a July 2004 VA treatment note, the Veteran reported increased irritability and less ability to "get going" on tasks, which he felt was unrelated to his chemotherapy. He acknowledged occasional suicidal ideations when frustrated, but he indicated that he used other members of his veterans' outreach group as resources when he felt bad. He reported one severe nightmare in the previous week. The authoring therapist noted the Veteran presented in good spirits and he was friendly, smiling, and occasionally joking. The Veteran denied any suicidal intent. 

In another July 2004 VA treatment note, the Veteran complained of depression and decreased appetite. He reported feelings of worthlessness and hopelessness, and indicated that he was not enjoying life. He related that he had some thoughts of wanting to end his life, but he had no real desire to act on the thoughts because of his family. Mental status examination revealed a dysthymic mood and blunted affective expression. His behavior and psychomotor activity were relaxed and open and his thought process and content were logical and relevant. His concentration was good and he was oriented to person, time, and place. Impulse control, judgment, and insight were good.

In a September 2004 VA treatment note, the Veteran reported his depression and anxiety had decreased. He indicated that he avoided news of the war. He related that he woke three times per night, but he was able to return to sleep. His appearance was neat and clean. His mood was euthymic and mental status examination was consistent with previous findings. The examiner noted the Veteran's PTSD symptoms were mild and assigned a GAF score of 61. 

During November 2004 VA treatment, the Veteran reported he kept busy and he was doing "okay." He continued to avoid triggers. He reported that he felt better on his prescribed medication regime. He related that his sleep was "not too bad," despite continued nightmares. He acknowledged anxiety symptoms, exaggerated hyperstartle responses, avoidance, isolation, dreams, and intrusive thoughts. Mental status examination was consistent with previous findings; however, the examiner did not note the Veteran's mood in the report.

In another November 2004 VA treatment note, the examiner noted the Veteran had mild to moderate depression symptoms and mild PTSD symptoms. She assigned a GAF score of 61. The Veteran acknowledged depressed mood; loss of interest or pleasure in activities; impaired sleep; change in psychomotor activity; fatigue or loss of energy; feelings of worthlessness or guilt; impaired concentration; intrusive thoughts; nightmares; flashbacks; intense psychological distress when exposed to situations resembling his stressful event; avoidance of thoughts, feelings, or conversations dealing with the event; inability to remember important aspects of the event; a sense of foreshortened future; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.

During February 2005 VA treatment, the Veteran reportedly attempted a period off of his medication. One week later, he reported he was very irritable and his mood "went down." He stated that he realized he needed his medication. He continued to isolate himself and related that he went to visit his son and his family over the holidays, but he was able to visit for three hours before he had to leave. Mental status examination revealed findings consistent with previous treatment. His mood was mildly dysthymic and his affective expression was congruent with his mood. A GAF score of 55 was assigned.

In a March 2005 VA treatment addendum, a psychiatric nurse noted that the Veteran was admitted to Meadville Medical Center because he had suicidal ideations.

In an April 2005 VA treatment note, the Veteran reported he stopped all of his medication in an attempt to "be free of all chemicals," but he had high anxiety and depression without it. He was calm, organized, and goal-oriented. His mood was euthymic to mildly depressed. The examiner noted the Veteran's PTSD symptoms were moderate and increased when he was off of his medication.

During May 2005 VA treatment, the Veteran indicated that he was two months sober after he sought rehabilitation treatment for his alcohol use. He reported that he had minimized his drinking and realized that he needed to address this substance abuse. He admitted himself for inpatient psychiatric treatment and rehabilitation. He reported he felt suicidal. He acknowledged agitation, anxiety, stress, triggers, intrusive thoughts, disrupted sleep, and avoidance. His mood was described as "good" and the Veteran indicated that he felt his medications worked better since he was not drinking. He noted his sleep was "pretty good" and things were better at home during his sobriety.

A July 2005 VA treatment note revealed the Veteran felt more anxious and more stressed. He reported trouble attending Alcoholics Anonymous meetings due to his lack of trust of people and his need for isolation. Mental status examination was consistent with previous findings. His mood was euthymic and the examiner noted the Veteran was concerned about relapsing, but he knew what he needed to do. The Veteran denied ideations or a plan to harm himself or others. A GAF score of 55 was assigned.

In an August 2005 VA treatment note, the Veteran reported he was stressed and he had increased irritability. Mental status examination was consistent with previous findings. 

November 1, 2005 to September 27, 2009

During August 2006 VA treatment, the Veteran reported that he had nightmares and intrusive thoughts every day. He noted he had a hyperstartle response and that loud noises made him lose his focus. He indicated he was involved in recreational trap shooting and did some mechanical work.

In a November 2006 VA treatment note, the Veteran reported daily intrusive thoughts and flashbacks, and decreased motivation and energy. He noted he had a lot of support in his PTSD group and he made friends with group members. The Veteran presented clean and neat in appearance. His behavior and psychomotor activity were relaxed and open. He spoke with a regular rate and rhythm. His mood was euthymic and he demonstrated a full range affect. His thought processes were logical and relevant, and his cognitive functioning was good. He was oriented to time, person, and place. His impulse control, judgment, and insight were good. The Veteran denied ideations or plans to harm himself or others. The examiner noted the Veteran's PTSD symptoms remained moderate and assigned a GAF score of 55.

During April 2007 VA treatment, the Veteran reported he was under a fair amount of stress and he was more irritable. He indicated that he avoided all news of the Iraq war and he was avoiding triggers. He noted panic when triggered. He acknowledged increased sleep disruption, and he denied hallucinations and delusions. Mental status examination was consistent with previous findings, with the exception of mildly anxious behavior and a mildly dysthymic mood. The Veteran denied suicidal and homicidal ideations. The examiner noted the Veteran's PTSD symptoms were moderate and assigned a GAF score of 53.

In an August 2007 VA treatment note, the Veteran reported he spent hours disassociating and dreaming of Vietnam daily. He avoided triggers and news of the current war. He indicated that he coped by withdrawing from everything. He noted some irritability. He denied hallucinations and delusions. Mental status examination was consistent with previous findings; however, his behavior and psychomotor activity were relaxed and open and his mood was euthymic. The Veteran denied ideations or plans to harm himself or others. A GAF score of 50 was assigned.

A September 2007 VA discharge summary documented a 10 day admission for exacerbated isolation, depression, irritability, and poor sleep. The examiner noted the Veteran was last admitted in September 2005. The Veteran reported he was having a very difficult time and his medication was no longer as effective as it was in the past. He noted that he was easily triggered, had a difficult time in public places, and he was very paranoid. He indicated that he was no longer interested in things he generally liked to do and he had difficulty getting along with people. He reported that he avoided watching the news and certain movies that triggered his symptoms. He admitted to passive thoughts of suicide on occasion. 
A GAF score of 45 was assigned.

During October 2007 VA treatment, the Veteran reported daily intrusive thoughts and flashbacks, trigger avoidance, and increased dreaming of Vietnam. Mental status examination revealed findings consistent with previous evaluations. The Veteran's behavior was relaxed and his mood was mildly dysthymic. He denied ideations or plans to harm himself or others.

In a December 2007 VA treatment note, the Veteran complained that his sleep was "not good." He indicated that he tried to keep busy to cope with his symptoms. Mental status examination was consistent with previous findings. His behavior was mildly anxious and his mood was dysthymic. He denied ideations or plans to harm himself or others. The examiner noted the Veteran's PTSD symptoms were moderate and chronic, and a GAF score of 50 was assigned.

During April 2008 VA treatment, the Veteran reported he was receiving inpatient treatment for his symptoms the following week. He noted his sleep was disrupted with waking, but the examiner noted it was close to normal variance for the Veteran's age. The Veteran indicated that napping and medication kept his mind from "racing too much." Mental status examination was consistent with previous findings. His behavior was relaxed and his mood was mildly dysthymic. He denied ideations or plans to harm himself or others. A GAF score of 50 was assigned.

An April 2008 VA psychiatry nurse's intake note revealed the Veteran was admitted for inpatient treatment in April 2008. He acknowledged symptoms of depression, flashbacks, and anxiety. He reported a low risk of suicide. His appearance was within normal limits; however, he exhibited anxious motor behavior.

In an April 2008 VA psychiatry admission evaluation report, the Veteran reported exacerbated isolation, depression, irritability, and poor sleep. He denied thoughts of harm to himself or others. 

A VA discharge report, dated four days later, revealed the Veteran attended individual and group psychotherapy sessions. The examiner reported the Veteran demonstrated motivation toward working on his problems and made limited progress toward treatment plan goals. He reported the Veteran's prognosis remained poor based on the severity and chronicity of his symptoms and was contingent on maintaining regular outpatient care. He noted no apparent suicidal or homicidal risk during the admission or at discharge.

During July 2008 VA treatment, the Veteran reported he was unable to function on some "bad days." Mental status examination was consistent with previous findings. His behavior was relaxed and his mood was dysthymic. He denied ideations or plans to harm himself or others. A GAF score of 50 was assigned.

A September 2008 VA admission evaluation note documented the Veteran's admission to a PTSD residential program. The Veteran reported he startled easily and was bothered by loud noises. He isolated himself and engaged in avoidance behaviors. He stated that he cannot be in crowds of people and he described anxiety and worry. He noted sleep difficulty and he indicated he woke two to three times per night. He related that he had nightmares on a nightly basis and he had night sweats. He described irritability and anger issues. He acknowledged verbal altercations, but denied physical altercations. He also reported that he heard noises that "were not there," but the examiner noted the Veteran did not elaborate. Mental status examination revealed normal appearance and behavior, depressed mood, restricted affect, and normal cognitions. The Veteran denied any suicidal or homicidal ideations. A GAF score of 40 to 45 was assigned.

A September 2008 mental status examination during VA inpatient treatment revealed the Veteran was alert and oriented to person, place, and time. He was able to carry out routine tasks. No abnormal psychomotor activity was noted. The Veteran was pleasant and cooperative and engaged well. His speech was clear, coherent, spontaneous, and goal-directed. His affect was depressed and anxious. The Veteran denied any obsessions and auditory or visual hallucinations. The examiner noted no evidence of thought disorder. The Veteran also denied suicidal or homicidal ideations.

In a September 2008 VA treatment note, the Veteran noted his previous one week period of inpatient treatment for respite and to "quiet" his symptoms. Mental status examination was consistent with previous findings. He demonstrated mildly anxious to very relaxed behavior and his mood was euthymic. The Veteran denied ideations or plans to harm himself or others.

During November 2008 VA treatment, the Veteran complained that he had no motivation and his sleep disruptions continued. Mental status examination revealed findings consistent with previous evaluations. His behavior was within normal limits and his mood was dysthymic. He denied suicidal and homicidal ideations. A GAF score of 50 was assigned.

During January 2009 VA treatment, the Veteran reported an increased frequency of panic attacks over the previous six months. He indicated he had panic attacks two to three times per week for minutes to one hour in duration. During the panic attacks, he described isolating himself due to paranoia, heart palpitations, fear, difficulty thinking or concentrating, shortness of breath, and chest and muscle tightness. He also reported flashbacks and weekly nightmares. He indicated that he slept six to seven hours per night, but occasionally napped during the day. He acknowledged some anger or irritability, and he reported some fleeting suicidal ideations without a plan or intent to harm himself. Mental status examination revealed the Veteran was alert and oriented in all spheres. He presented as mildly anxious, dysphoric, and mildly guarded with a congruent affect. The examiner noted some psychomotor tension early in the session, but the Veteran relaxes as the session progressed. He was cooperative and made good eye contact. He was casually and appropriately dressed and hygiene and grooming were good. Speech was spontaneous and coherent. Thought processing speed was unremarkable and thought content was somewhat circumstantial, but goal-directed. Insight was fair and judgment was good. The Veteran indicated he enjoyed doing mechanical repairs on vehicles. He denied psychotic symptoms and suicidal and homicidal ideations. 

During February 2009 VA treatment, the Veteran reported he was getting inpatient treatment for one week in April 2009. He stated, "[I]t's like a vacation for me." The Veteran noted that his panic symptoms were less intense and less frequent with increased medication dosage. He also indicated that he slept six to seven hours per night despite continued nightmares. He indicated that he continued to feel a little depressed and he was more irritable. He noted that he had problems with hyperarousal and flashbacks. The Veteran was alert and oriented in all spheres. His mood was anxious and dysphoric with a congruent affect. The examiner noted some psychomotor tension, denial, minimization, and rationalization of substance abuse issues. The Veteran's eye contact was variable. He was casually and appropriately dressed. Speech was spontaneous, relevant, and coherent. Thought processing speed was unremarkable and his thought content was worried, but focused and goal-directed. Insight and judgment were fair. The Veteran denied suicidal and homicidal ideations and was future-oriented.

An April 2009 VA psychiatric admission note documented the Veteran was admitted for stabilization after a reported increase in PTSD symptoms over the previous six months. The Veteran acknowledged increased depression and anxiety and he noted an increased frequency and intensity of nightmares. He reported he woke five times per night and night sweats. He related he had low energy and motivation, and he had problems with concentration. He indicated that he had feelings of guilt, hopelessness, helplessness, and worthlessness. He reported fleeting suicidal ideations, but no plan or intent to harm himself. He also indicated that he had occasional flash panic attacks with a trigger, such as loud noises or aircraft. He described intrusive thoughts on an ongoing basis, an increased startle response, isolation and avoidance of social situations, and verbal aggression. He denied physical aggression. The Veteran reported that he occasionally heard sounds and voices.

The Veteran was discharged from the VA inpatient treatment four days later. The author of the discharge summary noted that during the hospitalization, the Veteran dealt with increasing management of PTSD-related symptoms, including anger and anxiety. The author noted the Veteran's progress was limited due to the short stay with the program.

During April 2009 VA treatment, the Veteran reported anxiety episodes two to three times per week, paranoia, difficulty thinking or concentrating, difficulty being around other people and crowds, flashbacks, weekly nightmares, depression, anger or irritability, sleep disturbance, and fleeting passive suicidal ideations without a plan or intent to harm himself. A GAF score of 52 was assigned.

In May 2009 correspondence, a readjustment counseling therapist at the Erie Vet Center reported the Veteran revealed daytime intrusive thoughts, depression, anxiety, irritability, and nightmares during therapy since December 2003. He exhibited severe survivor guilt and guilt of commission. The Veteran also had difficulty with communication, interaction with others, and general daily functioning. The therapist noted that during group meetings, it became apparent that the Veteran had a severe case of PTSD with a consistent pattern of difficulty interacting with others. The therapist opined that it was necessary that the Veteran continue his involvement at the Vet Center and with his PTSD group therapy sessions.

During May 2009 VA treatment, the Veteran reported continued problems with depression and some irritability; however, he noted his panic symptoms were "under good control" and his suicidal ideations had resolved. He indicated he had nightmares one to two times per week, which caused him to wake perspired. He could not recall the content of the dreams. He related he had flashbacks one to two times per week. Mental status examination revealed the Veteran was alert and oriented in all spheres. He presented as anxious and dysphoric with a congruent affect. He was casually and appropriately dressed, and his hygiene and grooming were normal. Speech was spontaneous, relevant, and coherent. His thought processing speed was unremarkable and his thought content was logical, focused, and goal-directed. His insight was improving, judgment was good, and impulse control was intact. The Veteran reported his sleep was good with medication. He denied suicidal and homicidal ideations. A GAF score of 55 was assigned.

In an August 2009 VA treatment note, the Veteran reported continued problems with irritability, decreased motivation and interest, and intermittent isolation. He also acknowledged hyperarousal, hypervigilance, and an exaggerated startle response. He noted that he slept six to seven hours per night, despite nightmares and flashbacks which occurred one to two times per week. Mental status examination was consistent with previous findings. The Veteran denied psychotic symptoms and suicidal and homicidal ideations.

The evidence indicates that the Veteran warrants a 70 percent rating, but no higher, for his service-connected PTSD for the periods from March 2, 2004 to September 5, 2005 and from November 1, 2005 to September 27, 2009. A 70 percent rating is appropriate where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 100 percent rating, the Veteran must demonstrate total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Veteran has not exhibited total occupational and social impairment. As to work, the Veteran reported that he retired in 1998 after working as a mechanic for 27 years. He had additional employment with a cemetery until March 2003. Although the Veteran acknowledged interpersonal relationship problems with his co-workers and supervisors during his employment, he did not assert that his PTSD symptoms made him unemployable. Rather, his interpersonal relationship problems with co-workers and supervisors are more clearly contemplated by the 70 percent rating assigned, which takes into account symptoms such as impaired impulse control and difficulty in adapting to stressful circumstances (including work or a worklike setting). Id.

As to social impairment, the Veteran maintained social contact with members of his trap shooting team and he made friends with members of a PTSD group. See May 2004 and November 2006 VA treatment notes. Additionally, during July 2004 VA treatment, the Veteran indicated that he used other members of his veterans' outreach group as resources and, during November 2006 VA treatment, he reported he had a lot of support during his PTSD group meetings. The Veteran indicated that he maintained some contact with his son and he indicated that he had no desire to act on suicidal ideations because of his family. See July 2004 and February 2005 VA treatment notes. During February 2005 VA treatment, the Veteran reported he went to visit his son and his family over the holidays, but he was able to visit for three hours before he had to leave. The Veteran also reported difficulty being around other people, especially in crowds and in public places, and difficulty interacting with others. See September 2007 VA discharge summary, September 2008 VA admission evaluation note, and May 2009 Vet Center correspondence. While he demonstrates some social impairment with his isolationist tendencies, the Veteran has not exhibited total social impairment due to his PTSD symptoms and, therefore, he does not warrant a 100 percent rating. Id.

The Veteran has demonstrated "passive thoughts of suicide on occasion" (see September 2007 VA discharge summary) and "fleeting suicidal ideations without a plan or intent to harm himself" (see January 2009 VA treatment note) throughout the periods on appeal; however, he consistently denied active suicidal thoughts and intent. He related that suicide was a "coward's way out" during May 2004 VA treatment, and he indicated that he had no desire to act on any suicidal thoughts because of his family during July 2004 VA treatment. Additionally, a VA examiner opined that the Veteran was not a danger to himself or others in a May 2004 VA treatment note; a VA psychiatry nurse's opined that the Veteran reported a "low risk" of suicide in an April 2008 intake note; and the Veteran reported that his suicidal ideations had "resolved" during May 2009 VA treatment. The evidence indicates that the Veteran had suicidal ideations, as contemplated in the 70 percent rating; however, he did not demonstrate a persistent danger to hurt himself or others, as contemplated by a 100 percent rating.

The Veteran also acknowledged that he occasionally heard sounds and voices during September 2008 VA and April 2009 VA psychiatric admissions; however, he denied auditory and visual hallucinations in another September 2008 treatment note during his hospitalization; he denied psychotic symptoms during August 2009 VA treatment. Because the reported auditory hallucinations do not appear to be persistent in nature, a 100 percent rating is not warranted. 

Higher GAF scores denotes increased overall functioning of the individual. For instance, a score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). DSM-IV at 46-47. A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A higher score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." Id. An even higher score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

The assignment of these descriptive terms is not dispositive of the rating that should be assigned, but it is probative evidence to assist in making this determination. 38 C.F.R. §§ 4.2, 4.6. The Veteran was assigned GAF scores of 40 to 45 in September 2008; 45 in September 2007; and 50 in March 2004, April 2004, August 2007, December 2007, April 2008, July 2008, and November 2008 which indicated serious symptoms. However, he was assigned GAF scores of 52 in April 2009; 53 in April 2007; and 55 in June 2004, February 2005, July 2005, November 2006, and May 2009, which indicated moderate symptoms. He was assigned GAF scores of 61 in September 2004 and November 2004, which indicated some mild symptoms. Additionally, a Vet Center readjustment therapist and a VA examiner noted the Veteran's PTSD symptoms were "moderate" in severity in May 2004 and April 2005, while a VA examiner described the Veteran's symptoms as "mild" in September 2004. GAF scores are not dispositive in and of themselves without recourse to the other probative evidence.

Accordingly, the Board finds that the evidence does not support an evaluation in excess of 70 percent for PTSD. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet.App. 111 (2008). The Veteran's disability level and symptomatology, including suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, are directly contemplated by the rating criteria for a 70 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, problems with memory, and panic attacks, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 70 percent and under. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet.App. at 115.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 70 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Diabetes

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360 (2007). 

May 18, 2001 to October 6, 2011

During an October 2001 VA diabetes mellitus examination, the Veteran denied hospitalizations for ketoacidosis or hypoglycemic reactions. He reported a restricted diet of decreased sweets and portion control. He noted restricted activity due to increased fatigue and noted his diabetes decreased his ability to hunt or fish.

An April 2004 VA treatment note revealed the Veteran took oral medications for his diabetes mellitus.

An April 2005 VA treatment note indicated the Veteran required insulin injections twice per day.

In a June 2005 VA treatment note, the Veteran reported that he used to drive a tractor trailer, but he could no longer drive the truck because he was on insulin.

During July 2005 VA treatment, the Veteran reported he limited strenuous activity because his blood glucose levels increased with strenuous activity.

During a September 2005 VA diabetes mellitus examination, the Veteran denied any episodes of ketoacidosis or hypoglycemic reaction. He was not hospitalized for diabetes in the previous year. He was on a selective diet and required insulin. He mentioned that he had easy fatigability which restricted his activities. The Veteran reported that he saw his diabetic care provider approximately every three to four months. 

September 2005 VA lab reports revealed the Veteran's blood sugar was elevated and his insulin was increased.

During October 2005 VA treatment, the Veteran reported he was lightheaded and dizzy at times, but his symptoms resolved after he ate something. The examining physician noted an elevated blood sugar level.

During an April 2007 VA peripheral nerves examination, the Veteran reported he required 58 units of insulin twice per day.

A May 2007 VA treatment note documented the Veteran's insulin was increased to 60 units.

In a December 2009 VA treatment note, the examining physician reported the Veteran was to continue his current insulin regimen.

In an April 2011 statement, the Veteran contended that he regulated his activities because of service-connected peripheral neuropathy symptoms.

Under Diagnostic Code 7913, a 40 percent evaluation is warranted if the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities. Although the Veteran takes oral medication for his diabetes, there is no evidence that he requires insulin. There is no evidence that regulation of activities is required due to the Veteran's diabetes mellitus. The Veteran contended that he regulated his activities due to peripheral neuropathy symptoms, which are considered under separate evaluations. There is also no evidence in the record that the Veteran's diabetes alone requires prescribed or advised regulation of activities as defined in Diagnostic Code 7913 (the "avoidance of strenuous occupational and recreational activities"). See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

60 and 100 percent evaluations are not warranted because the Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations at least once per year or twice a month visits to a diabetic care provider. Id. During the September 2005 VA diabetes mellitus examination, the Veteran denied any hospitalizations for hyper- or hypoglycemic events or ketoacidosis. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his particular service-connected diabetes results in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. Therefore, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet.App. 337 (1996). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

From October 7, 2011

During an October 2011 VA diabetes mellitus examination, the Veteran indicated his diabetes mellitus was managed by a restricted diet and prescribed insulin injections once per day. The examiner noted the Veteran also required regulation of activities as part of the medical management of his diabetes. The Veteran reported he had hypoglycemic episodes one to two times per week if he was not careful planning activities that required some exertion, such as chores or walking in a store for awhile. He stated that when he had a hypoglycemic episode, he ate or drank something and the symptoms abated after 10 to 20 minutes. He reported that he never required emergency room treatment or hospitalization for either hypoglycemia, diabetic ketoacidosis, or diabetes mellitus. The Veteran related that he visited his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic episodes. He denied progressive, unintentional weight loss and loss of strength attributable to diabetes. The examining physician opined that the Veteran's diabetes mellitus and complications from his diabetes impacted his ability to work. Although the Veteran did not work primarily due to his PTSD and bladder cancer, he indicated that his diabetes would have an effect on his ability to work because he would have to be careful not to cause hypoglycemia through his actions.

Under Diagnostic Code 7913, a 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. See 38 C.F.R. § 4.119, Diagnostic Code 7913. During the October 2011 VA examination, the Veteran denied any hospitalizations for episodes of ketoacidosis, hypoglycemic reactions, or simply for diabetes. He also reported that he visited his diabetic care provider less than twice per month for ketoacidosis or hypoglycemic episodes.

A 100 percent rating is not warranted because the Veteran Veteran's diabetes required no more than one daily injection of insulin, no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization or weekly visits to a diabetic care provider, and no progressive loss of weight and strength. Id. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his particular service-connected diabetes results in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. Therefore, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet.App. 337 (1996). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from March 2, 2004 to September 5, 2005 is denied.

An evaluation in excess of 70 percent for PTSD from November 1, 2005 to September 27, 2009 is denied.

An initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction from May 18, 2001 to October 6, 2011 is denied.

An evaluation in excess of 40 percent for type II diabetes mellitus with erectile dysfunction from October 7, 2011 is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


